Citation Nr: 1030534	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. K.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran had active duty from September 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  That rating decision, in part, denied service 
connection for the disabilities indicated above.  

In July 2010, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of his testimony is associated with the claims file.  

The Veteran's claim for service connection for a psychiatric 
disability was denied as a claim for manic depression.  Claims 
for service connection for psychiatric disabilities may encompass 
claims for service connection for all diagnosed psychiatric 
disabilities. Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  
Accordingly, the Board has recharacterized that issue.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue involving service connection for a psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service treatment records reveal normal hearing by whispered 
voice testing on entrance examination.  

2.  Service treatment records reveal some left ear hearing loss 
on separation examination.  

3.  The Veteran reports symptoms of ringing in his ears since 
noise exposure during service.  


CONCLUSIONS OF LAW


1.  The criteria for service connection for left ear hearing loss 
have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).  

2.  The criteria for service connection for bilateral tinnitus 
have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for hearing loss and 
tinnitus have been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for left ear 
hearing loss and tinnitus.  He claims that exposure to noise 
during active service has resulted in a hearing loss disability.  
He asserts he was exposed to the noise of small arms weapons fire 
and radio equipment noise during service.  His military 
occupational specialties were as a radio teletype operator and 
infantryman.  Accordingly, the Board accepts the Veteran's 
accounts of being exposed to noise during active service.  

Impaired hearing is considered a disability for VA purposes when:  
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is from 0 to 20 dB, with higher 
threshold levels indicating a degree of hearing loss.  See, 
Hensley v. Brown 5 Vet. App. 155, 157 (1993).  

Review of the Veteran's service treatment records does reveal 
that he had some hearing loss within this definition during 
active service.  In August 1959, entrance examination of the 
Veteran revealed normal hearing, 15/15 in both ears, as evidenced 
by whispered voice testing.  

In July 1962, separation examination of the Veteran was 
conducted.  This examination report includes an audiological 
evaluation.  During this period of time, service department 
audiological examinations were conducted using American Standards 
Association (ASA) units of measurement.  Current audiological 
examination standards use International Standards Organization 
(ISO) units of measurement.  The Board has converted all the 
audiology data reported in ASA units to ISO units in this 
decision.  Accordingly, pure tone thresholds, in decibels, at the 
time of the separation examination, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
/
40
LEFT
10
10
10
/
15

The puretone thresholds, in decibels, at 8,000 Hertz were 50 in 
the right ear and 30 in the left ear.  These results show some 
degree of hearing loss within the definition of Hensley v. Brown 
5 Vet. App. 155, 157 (1993).  However, these test results do not 
reveal the presence of a current hearing loss disability I 
accordance with the criteria set forth at 38 C.F.R. § 3.385. 

In July 2007, the most recent VA audiological evaluation of the 
Veteran was conducted.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
60
80
LEFT
15
20
20
55
75

Speech audiometry results were of questionable validity and the 
examiner suggested rating on pure tone thresholds alone.  The 
examiner's medical opinion was that it was less likely than not 
that the Veteran's left ear hearing loss and tinnitus were 
related to service.  

With respect to the hearing loss, the examiner noted that the 
separation examination report revealed normal hearing in the left 
ear on separation examination.  However, as show above, when the 
separation examination audiometric test results are converted 
from the old ASA units of measurement to the current ISO units 
they reveal that the Veteran had a left ear puretone threshold of 
50 decibels at the 8,000 Hertz level.  Again, this shows that he 
had some degree of left ear hearing loss at the time of 
separation from service within the definition of Hensley, supra.  
Accordingly, the medical opinion appears to be based upon an 
inaccurate interpretation of the medical data of record.  

Service connection is in effect for right ear hearing loss based 
on acoustic trauma from noise exposure during service.  The 
current medical evidence of record reveals that the Veteran has a 
current hearing loss disability in both of his ears, albeit, his 
hearing loss is asymmetrical with his right ear being worse than 
his left.  When converted to current ISO units, the separation 
examination report reveals the presence of hearing loss within 
the definition of Hensley in both ears; again the right ear is 
shown to be worse.  There is evidence of a current hearing loss 
disability of the left ear.  There is evidence of left ear 
hearing loss on separation from service.  Accordingly, service 
connection for left ear hearing loss is warranted.  

The Veteran also claims entitlement to service connection for 
bilateral tinnitus.  As a result of the February 2005 RO rating 
decision, and the Board's decision above, service connection for 
bilateral hearing loss has been established.  The Veteran has 
testified that he has had symptoms of tinnitus ever since noise 
exposure during service.  The Veteran is both competent and 
credible to establish that he has experienced these symptoms 
since service.  Moreover, the Board cannot reasonably 
disassociate the Veteran's current tinnitus from his service-
connected bilateral sensorineural hearing loss.  Accordingly, 
service connection for bilateral tinnitus is warranted.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for bilateral tinnitus is granted.


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disability.  There is a large volume of current 
medical evidence of record which shows that the Veteran has a 
current psychiatric diagnosis of bipolar disorder.  VA treatment 
records dating from approximately 2004 to the present confirm the 
presence of this disability.

Private medical records reveal a psychiatric hospitalization in 
1990.  These records show that the Veteran reported a history of 
psychiatric symptoms dating back to the early 1970s, not back to 
service in the early 1960s.  

The Veteran has testified that he was treated for psychiatric 
symptoms during service.  He also testified that as a result of 
psychiatric symptoms during service he was "busted" (reduced in 
rank) several times, because of behavioral and discipline 
problems resulting from these psychiatric symptoms.  The 
Veteran's service treatment records have been obtained.  While 
not numerous, they appear complete.  There is no evidence of any 
complaints of, or treatment for, any psychiatric symptoms during 
service.  On separation examination in 1962, psychiatric clinical 
evaluation of the Veteran revealed normal results.  Also on the 
accompanying report of medical history The Veteran specifically 
indicated "no" to the questions which asked if he had 
depression, excessive worry, or nervous trouble of any sort.  The 
Veteran's service personnel records have also been obtained.  
Review of these records does not reveal that the Veteran was 
reduced in rank at any point during service, or that he was a 
discipline problem as he claims.  

A private psychologist testified at the July 2010 Board hearing.  
This psychologist also submitted a letter dated July 2010.  In 
both the psychologist provides a medical opinion relating the 
Veteran's current bipolar disorder to service.  However, this 
opinion is based solely upon the Veteran's reports of having 
psychiatric symptoms and treatment during service, which are 
shown to be inconsistent with the other medical evidence of 
record.  The medical opinion does not indicate that the service 
treatment records or any records prior to the 2004 VA records 
were reviewed.  The July 2010 medical opinion is apparently based 
on the Veteran's reported history which is inconsistent with the 
evidence of record.  It does, however, link the current 
psychiatric disability to service.  No VA Compensation and 
Pension examination of the Veteran has been conducted.  This must 
be done.  

When the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Schedule the Veteran for the appropriate 
VA examination for psychiatric disorders.  
The report of examination should include a 
detailed account of all manifestations of 
psychiatric disorders found to be present.  
The examiner is to review the evidence of 
record with attention to the service 
treatment records, service personnel records, 
and private medical records dated in 1990.  
The examiner is informed that these records 
do not show a history of psychiatric symptoms 
prior to the 1970s, nor do they show any 
evidence of treatment for psychiatric 
symptoms during service, nor a history of 
discipline problems during service.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner is to review the evidence of 
record and indicate the diagnoses of any 
current psychiatric disorders present and 
express an opinion as to the etiology of any 
disorders diagnosed.  Specifically, whether 
it is at least as likely as not (50 percent 
or greater probability) that any current 
psychiatric disability is related to active 
service.  The examiner must address the July 
2010 medical opinion in light of the evidence 
reviewed.  The report of examination must 
include a complete rationale for all opinions 
expressed and must specifically discuss any 
evidence of record inconsistent with the 
conclusions reached.  The diagnosis should be 
in accordance with the DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
1994).  The entire claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.

2.  Review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If the 
medical examination report does not include 
adequate responses to the opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following the above, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


